


109 HR 5873 IH: To amend the State Department Basic Authorities Act of

U.S. House of Representatives
2006-07-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5873
		IN THE HOUSE OF REPRESENTATIVES
		
			July 24, 2006
			Mr. Smith of New
			 Jersey (for himself and Mr.
			 Payne) introduced the following bill; which was referred to the
			 Committee on International
			 Relations
		
		A BILL
		To amend the State Department Basic Authorities Act of
		  1956 to remove the reimbursement requirement for evacuation as a result of war,
		  civil unrest, or natural disaster.
	
	
		1.Removal of reimbursement
			 requirement for evacuation as a result of war, civil unrest, or natural
			 disasterSection
			 4(b)(2)(A)(ii) of the State Department Basic Authorities Act of 1956 (22 U.S.C.
			 2671(b)(2)(A)(ii)) is amended by striking , on a reimbursable basis to
			 the maximum extent practicable, with such reimbursements to be credited to the
			 applicable Department of State appropriation and to remain available until
			 expended, except that no reimbursement under this clause shall be paid that is
			 greater than the amount the person evacuated would have been charged for a
			 reasonable commercial air fare immediately prior to the events giving rise to
			 the evacuation.
		
